UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4409



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RODRICKA JERMAINE GAMBRELL,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cr-01094-GRA-2)


Submitted:   October 18, 2007               Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodricka Jermaine Gambrell pled guilty without a plea

agreement to one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2000).

Under the Armed Career Criminal Act, 18 U.S.C. § 924(e), Gambrell

was sentenced to the statutory mandatory minimum of 180 months’

imprisonment, plus five years of supervised release.     Counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating there are no meritorious issues for appeal, but

asserting the district court erred by imposing the 180-month

sentence.     Gambrell filed a pro se supplemental brief in which he

contends the district court improperly designated him an armed

career criminal and treated the Guidelines as mandatory rather than

as advisory. For the reasons set forth below, we reject Gambrell’s

arguments and affirm.

            Although Gambrell ascribes error to his fifteen-year

sentence, the district court had no discretion to depart from the

mandatory minimum sentence under 18 U.S.C. § 924(e).      See United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).      Further,

Gambrell’s contention that the district court improperly designated

him an armed career criminal fails because Gambrell had three prior

convictions for violent felony offenses.       There is no temporal

restriction on prior felony offenses for purposes of the Armed

Career Criminal Act.    See United States v. Presley, 52 F.3d 64, 69-


                                 - 2 -
70 (4th Cir. 1995); U.S. Sentencing Guidelines Manual, § 4B1.4 cmt.

n.1   (2006).         Thus,     despite    Gambrell’s     protestations     to   the

contrary, the fact that these convictions are more than fifteen

years     old    is   of   no   legal     significance.      Lastly,   we   reject

Gambrell’s argument that the district court treated the Guidelines

as mandatory rather than as advisory;* there is simply no evidence

in the record to support this contention.

                Pursuant to Anders, we have examined the entire record

and found no meritorious issues for appeal.                 We therefore affirm

the district court’s judgment.              This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                      If Gambrell

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.               Counsel’s motion

must state that a copy thereof was served on Gambrell.

                We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




      *
      Gambrell was sentenced over two years after United States v.
Booker, 543 U.S. 220 (2005), issued.

                                          - 3 -